In an action for damages for conversion of a bond and mortgage, order denying defendant’s motion for direction of a verdict and granting plaintiff’s motion to set aside the special verdict of a jury and for a new trial reversed on the law, with costs, plaintiff’s motion denied, motion of the defendant for direction of a verdict in its favor granted, and judgment directed for the defend*649ant, with costs. In our opinion the jury fairly passed upon the only material issues which could possibly have been presented, namely, the question of demand for payment and of the defendant’s good faith. The third question as presented may be objectionable in form, but the court’s charge clarified the issue so as to leave no doubt as to the matter which the jury was to determine. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.